Citation Nr: 1144178	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher rating for an asbestos-related pleural disease, rated as 0 percent from November 16, 2006, to October 22, 2009, and 60 percent since October 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to October 1966 and from March 1968 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 0 percent rating for an asbestos-related pleural disease (pleural lung disease with bilateral pleural plaques, claimed as asbestosis), effective November 16, 2006.  A subsequent November 2009 rating decision awarded an increased rating of 60 percent, effective October 23, 2009.  However, as that award does not represent a total grant of the benefits sought on appeal, the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim. 

The Veteran asserts that his asbestos-related pleural disease has warranted an initial compensable rating since the date of service connection (November 16, 2006) and a rating in excess of 60 percent since October, 23, 2009.  Staged ratings are assigned to compensate for times since the filing of a claim when a disability is more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the pendency of this appeal, the Veteran's asbestos-related pleural lung disease has been rated under Diagnostic Code 6899-6833.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the nervous system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 (2011).

In this case, the RO has determined that the rating criteria most analogous to the Veteran's service-connected respiratory disorder are encompassed in Diagnostic Code 6833, which pertains to asbestosis.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2011).  That particular diagnostic code is governed by the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833, General Rating Formula for Interstitial Lung Disease (2011).  

The Board notes that the criteria of Diagnostic Code 6833 are disjunctive.  Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned); Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  The Board further notes that the rating criteria for respiratory disorders were revised effective October 6, 2006, and apply to claims filed on or after that date.  71 Fed. Reg. 52,457-60 (Sept. 6, 2006) (provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule).  As the Veteran's initial claim for benefits was received on November 16, 2006, the revised criteria are applicable.  However, those changes concern special provisions pertaining to the use of pulmonary function tests (PFTs) for rating respiratory conditions.  The amended provisions do not alter the General Rating Formula for Interstitial Lung Disease.  

Pursuant to 38 C.F.R. § 4.96(a), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).  Additionally, the regulatory provisions require that PFTs be used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test are of record and are 20 ml/kg/min or less; (ii) there is pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there is one or more episode of acute respiratory failure ; or (iv) outpatient oxygen therapy is required.  If a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there is an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  The evaluation should be based upon the post-bronchodilator studies unless those are poorer than the pre-bronchodilator results.  In that case, the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96 (2011).

Under Diagnostic Code 6833, a maximum 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or required outpatient oxygen therapy.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40 to 55 percent predicted; or maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC measured at 65 to 74 percent predicted; or DLCO (SB) measured at 56 to 65 percent predicted.  A 10 percent rating is assigned for FVC measured at 75 to 80 percent predicted; or DLCO (SB) measured at 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2011).  Additionally, where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in Diagnostic Code 6833, a 0 percent rating will be assigned when the required symptomatology for a compensable rating is not shown. 38 C.F.R. § 4.31 (2011).  

In this case, the ratings currently assigned for the Veteran's asbestos-related pleural disease were predicated on VA examinations conducted in July 2007 and October 2009.  While the July 2007 VA examination included a review of the Veteran's claims folder, the October 2009 VA examination did not.  Moreover, the October 2009 VA examiner indicated that not only was the claims folder missing but also no pertinent medical records were available for review.  Therefore, that examiner did not have the opportunity to consider the Veteran's contemporaneous complaints in the context of their history, to ensure a thorough examination and evaluation in accordance with 38 C.F.R. § 4.1 (2011).  Further, that Board considers it significant that the October 2009 VA examiner expressly noted that the chest X-rays obtained in the course of the examination were "of exceptionally poor quality due to computer malfunction."  Consequently, the examiner was unable to definitively assess the degree of additional pleural effusion and other changes that the Veteran exhibited, relative to his July 2007 examination.  Admittedly, the October 2009 VA examiner was able to ascertain that the Veteran's PFT scores had markedly worsened since his last examination and now met the criteria for a 60 percent rating under Diagnostic Code 6833.  However, that diagnostic code contemplates ratings in excess of 60 percent based on additional disjunctive rating criteria, such as a showing of cor pulmonale or pulmonary hypertension.  In this case, it is unclear whether the Veteran may have met those additional criteria due to the documented deficiencies of the October 2009 VA examination.  

In light of the foregoing, the Board finds that the October 2009 VA examination was inadequate for rating purposes and that a new examination is needed to fully and a fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  That new examination, in contrast with the one conducted in October 2009, should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2011).  

The Board emphasizes that it is remanding for a new VA examination for the reasons noted above and not merely because of the passage of time since the October 2009 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, the Board observes that a new VA examination may be beneficial in assessing any worsening in the Veteran's asbestos-related pleural disease since that prior examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination).  

Additionally, the Board observes that pertinent VA medical records appear to be outstanding.  The record shows that, as of June 30, 2009, the Veteran was receiving periodic VA treatment for multiple disorders, including his asbestos-related pleural disease.  However, with the exception of the October 2009 VA examination report, no subsequent VA medical records have been associated with the claims folder.  As it therefore appears that there may be additional VA records that are pertinent to his claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, pertinent private records also appear to be outstanding.  In his July 2008 notice of disagreement, the Veteran indicated that, based on the results of a recent computed tomography (CAT) scan, his treating clinician had recommended a biopsy of the right lung lobe to determine whether any asbestosis or mesothelioma was present.  The Board observes that a diagnosis of mesothelioma would render the Veteran eligible for a 100 percent rating under Diagnostic Code 6819, which governs mesothelioma and other malignant neoplasms of the respiratory system.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2011).  However, it remains unclear whether a mesothelioma diagnosis is, in fact, warranted, as no biopsy results have yet been associated with Veteran's claims folder.  Moreover, while subsequent VA outpatient reports, dated in June 2009, show that the Veteran has received regular treatment for his asbestos-related pleural disease from a private hematologist and oncologist, identified as  Boon Y. Chew, M.D., of Halifax Health Center in Daytona Beach, Florida, no records from that provider dated after February 2007 have yet been obtained.  Accordingly, as the Board is now on notice that additional private medical records may exist that are pertinent to the Veteran's claim, and as his claim is already being remanded for additional development on other grounds, the Board finds that further efforts should be made to obtain any pertinent private records that remain outstanding.  Therefore, on remand, the RO should request that the Veteran provide a signed authorization for the release of his right lung lobe biopsy report and any available records from Dr. Boon Y. Chew dated since February 2007.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the private medical facility where he underwent the scheduled biopsy of his right lung lobe, if such a procedure was ever performed.  Then, after securing the necessary authorizations, obtain and associate with the claims folder all outstanding records from that facility and from the Veteran's private treating provider (Boon Y. Chew, M.D., of Halifax Health Center in Daytona Beach, Florida).  Explain to the Veteran that his previous authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional private records in order for VA to obtain them.  All attempts to secure the Veteran's records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession or to provide VA with sufficient information to obtain such records on his behalf.

2.  Obtain and associate with the claims folder all records from the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Daytona Beach, Florida, dated since April 2007.  

3.  Then, after the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his asbestos-related pleural disease.  The claims folder must be made available to the examiner for review and the examiner's report should note that review.  The report should set forth all current complaints, findings and diagnoses relating to the Veteran's service-connected respiratory disorder, and provide a rationale for all conclusions reached.  The report should include specific findings as to any worsening of the Veteran's disability.  In addition, the examiner should specifically attempt to reconcile the findings with all other clinical evidence of record, including the reports of the VA examinations conducted in July 2007 and October 2009.  The examination should include post-bronchodilator pulmonary function test results showing the following:

a)  the Forced Vital Capacity (FEV); 

b)  the Forced Expiratory Volume in one second (FEV-1);

c)  the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC);

d)  the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)); and

e)  the maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).

In the event that examiner is of the opinion that DLCO and/or oxygen testing is either "not needed" or "not useful" the examiner should clearly so state, and, provide a statement as to why (such as that there are decreased lung volumes that would not yield valid test results).  In addition, the VA examiner should specifically address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), or episodes of acute respiratory failure as the result of his asbestos-related pleural disease.  The examiner should also state whether the Veteran requires outpatient oxygen therapy as the result of that service-connected disability.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


